Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15-21, 23-27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “RACH Procedures and Resource Configuration” (R1-1701724) to 3GPP

Re: Claim(s) 1, 15, 29, 30
3GPP discloses an apparatus for wireless communication at a user equipment (UE) (entire document related to random access performed by a UE), 
comprising: a memory; and one or more processors, coupled to the memory (inherent to UE), 
configured to: receive, from a base station, a message that indicates a plurality of subsets within a set of random access occasions (page 5, fifth paragraph and proposal 1 – N number of RACH occasions before RAR reception should be configured by the network), 
wherein each subset of the plurality of subsets is associated with a corresponding beam of a plurality of beams, wherein each corresponding beam is different from remaining beams of the plurality of beams (see last citation – for multi-beam operations … UE uses a different TX beams for different RACH transmission occasions); 
and transmit, to the base station and based at least in part on the message, at least one random access preamble, wherein the at least one random access preamble is transmitted within one or more subsets, of the plurality of subsets, using one or more corresponding beams of the plurality of beams (Section 2.1 relates to preamble transmission during a RACH transmission occasion).
3GPP further discloses a base station (entire document – gNB disclosed; processor and memory are inherent) as required by claim 15.  3GPP discloses methods corresponding to claims 1 and 15 (see as analyzed above) as required by claims 29 and 30.

Re: Claim(s) 2, 16
3GPP discloses wherein each subset of the plurality of subsets is associated with a corresponding beam of the plurality of beams according to a rule stored in the UE (Proposal 1 – RACH occasions configured by the network.  Page 4, third paragraph – association between UE Tx beam and RO at UE.  The Examiner notes that it would be required at the very least for said configuration to be stored at the UE in order for the UE to enact said configuration.  Likewise, at the very least, the same configuration would be required to be stored at the gNB in order to facilitate its transmission to the UE).

Re: Claim(s) 3, 17
3GPP discloses wherein each subset of the plurality of subsets is associated with a corresponding beam of the plurality of beams according to a rule indicated by the message (Section 2.2 – RACH resources are broadcasted … through the system information).

Re: Claim(s) 4, 18
3GPP discloses wherein the one or more processors, to transmit the at least one random access preamble, are configured to transmit a plurality of random access preambles across random access occasions that are included within one subset, of the plurality of subsets (Page 3, first two paragraphs – UE can send multiple/repeated preambles at a single RO).

Re: Claim(s) 5, 19
3GPP discloses wherein the plurality of random access preambles are duplicates of a same random access preamble (Page 3, first two paragraphs – UE can send multiple/repeated preambles at a single RO.  The Examiner notes that repeated preambles would mean duplicates).

Re: Claim(s) 6, 20
3GPP discloses wherein the plurality of random access preambles are associated with each other (Page 3, first two paragraphs – UE can send multiple/repeated preambles at a single RO.  The Examiner notes that at the very least the multiple preambles would be associated with the same RO and in the case of being repeated preambles, they would further be associated in the sense that they are identical to each other).

Re: Claim(s) 7, 21
3GPP discloses wherein the one or more processors are further configured to: receive, from the base station, an indication to repeat transmissions across random access occasions included within one of the plurality of subsets, wherein the plurality of random access preambles are transmitted based at least in part on receiving the indication (Page 3, first two paragraphs – UE can send multiple/repeated preambles at a single RO.  Table 1 and Section 2.2 – Alt 2).

Re: Claim(s) 9, 23
3GPP discloses wherein the one or more processors, to transmit the at least one random access preamble, are configured to transmit a plurality of random access preambles across random access occasions that are included in different subsets of the plurality of subsets (Page 4, paragraph 3 and Fig. 5).

Re: Claim(s) 10, 24
3GPP discloses wherein the plurality of random access preambles are duplicates of a same random access preamble (Page 4, paragraph 3 and Fig. 5 – multiple/repeated preambles).

Re: Claim(s) 11, 25
3GPP discloses wherein the plurality of random access preambles are associated with each other (Page 4, paragraph 3 and Fig. 5 – multiple/repeated preambles.  The Examiner notes that at the very least the multiple preambles would be associated with the same RO and in the case of being repeated preambles, they would further be associated in the sense that they are identical to each other).

Re: Claim(s) 12, 26
3GPP discloses wherein the one or more processors are further configured to: transmit, to the base station, an additional random access message, wherein the one or more processors, to transmit the at least one random access preamble, are configured to transmit one or more random access preambles across random access occasions that are included within one subset, of the plurality of subsets, and wherein the additional random access message is transmitted using a same beam as a beam used for the one or more random access preambles (Section 2.3 – UE can send preamble in multiple RACH occasions with different UE Tx beams … The network can tell the preamble is received by which TRP on which RACH for the UE … This TRP and RACH occasion can be used to receive Msg3 (i.e. an additional random access message)).

Re: Claim(s) 13, 27
3GPP discloses wherein the one or more processors are further configured to: receive, from the base station, a response to the at least one random access preamble; and transmit, to the base station, an additional random access message, wherein the additional random access message is transmitted using a beam, of the one or more corresponding beams, indicated by the response to the at least one random access preamble (Section 2.3 and proposal 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP as applied to claim 1 above, and further in view of US 20200351853 A1 to Xiong; Qi et al.

Re: Claim(s) 8, 22
3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.  
3GPP does/do not appear to explicitly disclose wherein the indication is included within remaining minimum system information (RMSI) received from the base station.
However, attention is directed to Xiong which discloses said limitation (0362 - The repetition number of sequences within one preamble may be transmitted in the preamble format, and may also be directly included in the random access configuration information as a parameter. Upon receiving the preamble format or the random access configuration information including the parameter in the RMSI or OSI …)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3GPP invention by employing the teaching as taught by Xiong to provide an indication of repetition by way of a parameter included in RMSI.  The motivation for the combination is given by Xiong (0002 - The present invention relates to the technical field of wireless communication, and in particular to a method for generating preamble, a method for configuring preamble and equipment thereof, a random access method, device, user equipment and base station). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP as applied to claim 1 above, and further in view of US 20200100297 A1 to Agiwal; Anil et al.

Re: Claim(s) 14
3GPP discloses those limitations as set forth in the rejection of claim(s) 1 above.  
3GPP does/do not appear to explicitly disclose wherein the plurality of subsets are distinct from one or more subsets associated with legacy UEs.
However, attention is directed to Agiwal which discloses said limitation (0167 - the RACH or the Msg1 occasions for the legacy RA procedure are not configured in a BWP in which the RACH or the MsgA occasions for the new 2 step RA are configured. For example, the RACH or the Msg1 occasions for the legacy RA procedure are configured by the gNB in a BWP X then the RACH or the MsgA occasions for the new 2 step RA procedure are configured by the gNB in a BWP Y where Y is not equal to X).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3GPP invention by employing the teaching as taught by Agiwal to provide separate and distinct RO subsets for legacy and non-legacy UEs.  The motivation for the combination is given by Agiwal (0020 - an aspect of the disclosure is to provide a communication method and system for converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415